                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION
                                  IN ADMIRALTY

In the matter of the Complaint of MORAN        )   Civil Action No.:     2:18-cv-02396-DCN
ENVIRONMENTAL RECOVERY, LLC,                   )
as the owner of the vessel “Miss June” and     )
her engines, tackle, appurtenances, etc.       )
                                               )
For exoneration from, or limitation of,        )
liability,                                     )
_________________________________              )

              CONSENT MOTION TO AMEND SCHEDULING ORDER

      Penny J. Barnett as Personal Representative of the Estate of Edward Barnett by and

through her undersigned attorneys hereby moves the court to amend the prior Consent Third

Amended Scheduling Order in accordance with the proposed Consent Fourth Amended

Scheduling Order attached hereto. The current deadlines are set forth in the Consent Third

Amended Scheduling Order dated October 1, 2019 and filed herein (Docket Entry Number

34). Opposing counsel agrees to the proposed Consent Fourth Amended Scheduling Order.



                                         RESPECTFULLY SUBMITTED,

                                         JOYE LAW FIRM, L.L.P.

                                          s/Christopher J. McCool_____
                                         Christopher J. McCool (Federal ID: 5747)
                                         5861 Rivers Avenue
                                         North Charleston, SC 29406
                                         Office: 843-554-3100
                                         Facsimile: 843-529-9180
                                         cmccool@joyelawfirm.com

                                                   and
O’SHEA LAW FIRM

s/Brooklyn A. O’Shea
Brooklyn A. O’Shea (Federal ID: 12681)
1120 Folly Road
Charleston, SC 29412
843-805-4943 office
brook@theoshealawfirm.com
Attorneys for Penny J. Barnett as Personal
Representative of the Estate of Edward Barnett
  WE CONSENT:
                                               /s/ Christopher J. McCool
  /s/ Paul F. Tecklenburg                      Christopher J. McCool, Esquire
  Paul F. Tecklenburg, Esquire                 (Federal ID No.: 5747)
  (Federal ID No.: 3702)                       Joye Law Firm, LLP
  Rivers T. Jenkins, III, Esquire              5861 Rivers Avenue
  (Federal ID No.: 5631)                       Nonh Charleston, SC 29406
  Tecklenburg & Jenkins, LLC
  P.O. Box 20667                               Brooklyn A. O'Shea, Esquire
  1819 Meeting Street Road, Ste. 150 (29405)   (Federal ID No.: 12681)
  Charleston, SC 29413                         Ian R. O’Shea, Esquire
                                               (Federal ID No.: 11879)
                                               O'Shea Law Firm
                                               1120 Folly Road
                                               Charleston, SC 29412

  ATTORNEYS FOR MORAN                          ATTORNEYS FOR CLAIMANT
  ENVIRONMENTAL RECOVERY, LLC,                 THE ESTATE OF EDWARD
  PLAINTIFF-IN-LIMITATION                      BARNET



North Charleston, South Carolina
June 16, 2020
